Citation Nr: 0312043	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-10 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a mood 
disorder due to head trauma, with mixed features, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for facial scars, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a tracheotomy 
scar, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a fractured 
nose, with a deviated septum, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for cystoid 
macular edema of the right eye, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for a ventral 
hernia, currently evaluated as 20 percent disabling.

7.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left mandible and maxilla.

8.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
November 1960, with five years, seven months, and twelve days 
of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The Board has determined that additional development is 
needed in regard to the claims of entitlement to increased 
evaluations for a ventral hernia and residuals of a fracture 
of the left mandible and maxilla and entitlement to TDIU, and 
these claims are therefore addressed in the REMAND section of 
this decision.

In his August 2002 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  In January 2002, however, his 
representative notified the RO that the veteran would not be 
able to appear for a hearing on account of his health and 
requested that the hearing request be withdrawn.  See 
38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's mood disorder is productive of moderate 
social and occupational impairment; poor concentration; good 
judgment and memory; a broad affect; a euthymic mood; and no 
evidence of suicidal and homicidal ideation, delusions, ideas 
of reference, or feelings of unreality.  

3.  The veteran's facial scars do not result in exceptionally 
repugnant deformity or disfigurement, and there is no 
indication of visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features.  

4.  The veteran's tracheotomy scar is located in a non-
exposed area below the neck and is not productive of 
limitation of functioning of an affected part.

5.  The veteran's nasal disorder is productive of significant 
deviation, without complete obstruction, discharge, or 
evidence of edema or inflammation.  

6.  The veteran's right eye disorder is productive of best 
corrected vision of 20/80 in the right eye; there is also 
vision of 20/20-25 in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for a mood disorder due to head trauma, with 
mixed features, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9435 (2002).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for facial scars have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7800 (2002); 67 
Fed. Reg. 58,448 (2002).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a tracheotomy scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2002); 
67 Fed. Reg. 58,448 (2002).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a fractured nose, with a deviated septum, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic 
Code 6502 (2002).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for cystoid macular edema of the right eye have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, Diagnostic Codes 
6011 and 6079 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.  

The Board notes that, in November 2001, the veteran informed 
the RO that it should obtain an August 1976 Social Security 
Administration (SSA) decision.  Because the current 
application was received in 2000 and because all claims on 
appeal concern increased evaluations, rather than service 
connection, any evidence relating to this SSA decision would 
not bear directly on the veteran's current disability 
picture.  As such, the Board has determined that obtaining 
SSA records is not necessary in the present case.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a June 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Mood disorder due to head trauma, with mixed features

In a July 1961 rating decision, the New York, New York, RO 
granted service connection for traumatic encephalopathy on 
the basis of in-service evidence of a head injury resulting 
from an automobile accident.  A 30 percent evaluation was 
assigned, effective from November 1960.  This evaluation has 
since remained in effect, although the service-connected 
disability has since been recharacterized as a mood disorder 
due to head trauma, with mixed features.

The veteran underwent a VA psychiatric examination in 
November 2000, during which he reported concerns about 
depression, fears about death and being alone, sleep 
disturbances, irritability, and anger.  He indicated that he 
last had some suicidal ideation about five years earlier, 
although he also noted that there were periods where he still 
wished that he was no longer alive on account of chronic 
pain.  He reported that he had not worked since 1976.  Upon 
examination, memory testing was within normal limits, and the 
veteran was oriented in all spheres.  His speech was somewhat 
loud, and his continuity of thought contained considerable 
rambling.  The examination was negative for suicidal and 
homicidal ideation, delusions, ideas of reference, and 
feelings of unreality.  The veteran's concentration was good, 
and his mood was euthymic.  A broad range of affect was 
noted.  The veteran's judgment was found to be good, but his 
concentration was poor.  The examiner diagnosed a mood 
disorder due to head trauma, with mixed features, and 
assigned a Global Assessment of Functioning (GAF) score of 60 
for the present time and for the past year.  Also, the 
examiner further commented that the veteran's disability was 
more appropriately classified as a mood disorder, with 
irritability and depression, than as chronic brain syndrome 
associated with trauma.

The RO has evaluated the veteran's mood disorder at the 30 
percent rate under 38 C.F.R. § 4.130, Diagnostic Code 9435.  
Under this section, a mood disorder, not otherwise specified, 
which is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  A 50 percent disability evaluation 
encompasses occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

In the present case, the Board finds that the veteran's mood 
disorder symptoms are consistent with the currently assigned 
30 percent evaluation.  Although poor concentration was noted 
upon examination, judgment was good, and memory testing was 
within normal limits.  The veteran was also described as 
having a broad affect and a euthymic mood.  There is no 
evidence of suicidal and homicidal ideation, delusions, ideas 
of reference, or feelings of unreality.  Moreover, the 
currently assigned GAF score of 60 is, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), consistent with 
moderate symptoms and moderate social and occupational 
impairment.  

Overall, the criteria for an evaluation in excess of 30 
percent for the veteran's mood disorder due to head trauma, 
with mixed features, have not been met, and the preponderance 
of the evidence is against his claim for that benefit.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is not 
applicable in this case, however, because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

IV.  Facial scars

In a July 1961 rating decision, the New York RO granted 
service connection for disfiguring facial scars on the basis 
of treatment for such scars following an automobile accident 
during service.  A 30 percent evaluation was assigned, 
effective from November 1960.  This evaluation has since 
remained in effect and is at issue in this case.

During his November 2000 VA general medical examination, the 
veteran reported that none of his scars were productive of 
irritation, ulceration, or other symptoms.  The examination 
revealed prominent scars on either side of the nose, 
extending down to the cartilaginous area of the nares.  Each 
scar was 2 centimeters in length, and the scar on the left 
was deeply creased and recessed.  The scar on the right was 
broader, up to 0.5 centimeters in diameter.  Neither scar was 
irritated, ulcerated, or otherwise abnormal.  There also was 
a thin linear scar extending from the left nostril to the 
left upper lip and a five centimeter scar from the left lower 
lip around the chin, deviated laterally.  Both were thin, not 
recessed or elevated, and there was no evidence of any 
irritation, erythema, or other abnormalities.  A less visible 
one centimeter scar was noted above and lateral to the right 
orbital room; this scar was slightly flattened and pallid.  
No other definite or deforming facial scars were seen, 
although there was noted to possibly be a one centimeter 
slightly pallid scar over the posterior right maxilla.  The 
relevant impressions were a prominent nasal scar, as well as 
deformity; and prominent scars above the left upper lip 
extending from the left lower lip, as well as a scar above 
the right orbital rim, and one on the right posterior cheek.  
The examination report was accompanied by photographs of the 
veteran's face.

The RO has evaluated the veteran's facial scars at the 30 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
The diagnostic codes concerning skin disorders have been 
substantially revised during the pendency of this appeal.  
See 67 Fed. Reg. 58,448 (2002).  The RO notified the veteran 
of these revisions in an October 2002 Supplemental Statement 
of the Case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under the old criteria of Diagnostic Code 7800, a 30 percent 
evaluation was in order for severe scars of the head, face, 
or neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, while a 50 percent 
evaluation was warranted in cases of complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.

Under the revised criteria of Diagnostic Code 7800, effective 
from August 30, 2002, a 30 percent evaluation is assigned in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.

Under this section, the eight "characteristics of 
disfigurement" are a scar five or more inches (13 or more 
cm.) in length; a scar at least one-quarter inch (0.6 cm.) 
wide at the widest part; surface contour of a scar elevated 
or depressed on palpation; a scar adherent to underlying 
tissue; skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

In this case, although the veteran has multiple facial scars, 
these scars, taken individually or as a whole, have not been 
characterized on examination as causing exceptionally 
repugnant deformity or disfigurement.  There is no indication 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features.  Moreover, the only "characteristics of 
disfigurement" shown on examination are a scar at least one-
quarter inch (0.6 cm.) wide at the widest part and surface 
contour of a scar elevated or depressed on palpation; there 
is no indication of four or five characteristics of 
disfigurement.

Regardless of which set of rating criteria is used, the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 10 percent for 
residuals of a surgical scar of the right chin, and this 
claim must be denied.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) concerning the resolution of doubt are 
not applicable.

V.  Tracheotomy scar

In a July 1961 rating decision, the New York RO granted 
service connection for a tracheotomy scar on the basis of the 
veteran's in-service automobile accident.  A zero percent 
evaluation was assigned, effective from November 1960.  In a 
February 1991 rating decision, the Phoenix RO increased this 
evaluation to 10 percent, effective from October 1990, on the 
basis of examination findings showing pain and tenderness in 
the scar region.  The 10 percent evaluation has since 
remained in effect and is at issue in this case.

During his November 2000 VA general medical examination, the 
veteran described some itchiness, sensitivity, and pain 
resulting from his tracheotomy scar.  He denied further 
irritation and ulceration of his scars.  The examination 
revealed the tracheotomy scar to 2.5 centimeters in length.  
The scar was discontinuous, with slight elevation and pallid 
segments.  It was not irritated or abnormal in any other way, 
and there was no underlying tissue loss.  The diagnosis was a 
tracheotomy scar.  Accompanying photographs show this scar to 
be just below the neck region.

The RO has evaluated the veteran's tracheotomy scar under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  As 
indicated above, the criteria for evaluating skin disorders 
have been substantially revised during the pendency of this 
appeal.  This particular code section, however, was not 
greatly changed; under both sets of criteria, a maximum 10 
percent evaluation is warranted for a painful scar.  

The Board has considered other potentially applicable 
diagnostic criteria.  Because this scar is located below the 
neck and not in an exposed area, however, neither the old nor 
the revised criteria of Diagnostic Code 7800 are applicable.  
Also, because there is no limitation of functioning of any 
affected part indicated by the evidence, there is no basis 
for an increased evaluation under Diagnostic Code 7805 (which 
was not substantially revised in the recent regulatory 
changes).  

Overall, there is no basis for an evaluation in excess of 10 
percent for the veteran's service-connected tracheotomy scar, 
and the preponderance of the evidence is therefore against 
his claim for that benefit.  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) concerning the resolution of doubt 
are not applicable in this case.

VI.  Fractured nose, with a deviated septum

In a July 1961 rating decision, the New York RO granted 
service connection for residuals of a fracture to the nose on 
the basis of the veteran's in-service automobile accident.  A 
zero percent evaluation was assigned, effective from November 
1960.  In a February 1991 rating decision, the Phoenix RO 
increased this evaluation to 10 percent, effective from 
October 1990, on the basis of examination findings showing 
narrowing of the right nasal passage, with mild pain and 
tenderness over the septum.  The 10 percent evaluation has 
since remained in effect and is at issue in this case.

During his November 2000 VA general medical examination, the 
veteran reported that his nose was "always plugged" and 
that he had to breathe through his mouth most of the time.  
He did not indicate that he had frequent infections or a 
large amount of nasal discharge.  Upon examination, the nose 
was clearly deformed, with recession of the bridge of the 
nose.  The upper portion was deviated slightly to the left, 
while the lower portion was deviated to the right.  The nasal 
septum was somewhat deviated to the right below and was 
severely deviated to the left above.  The veteran was, 
however, able to breathe through both nostrils, with neither 
being completely obstructed.  The nasal mucosa appeared to be 
normal.  There was no discharge or evidence of edema or 
inflammation.  The diagnosis was a history of a nasal 
fracture with nasal deformity and a deviated nasal septum 
with some obstructive symptoms, but no total obstruction.  

The RO has evaluated the veteran's nasal fracture disability 
at the 10 percent rate under 38 C.F.R. § 4.97, Diagnostic 
Code 6502.  Under this section, a maximum 10 percent 
evaluation is warranted for traumatic deviation of the nasal 
septum, with a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  The only 
other basis for an increased evaluation for a nasal injury is 
loss of part of the nose or scars, with exposure of both 
nasal passages (30 percent under Diagnostic Code 6504).  
This, however, has not been shown in the present case.

38 C.F.R. § 4.97 also allows for evaluation of a nasal injury 
as disfiguring scars under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  A separate evaluation is currently in effect for the 
veteran's facial scars as described above.  Therefore, this 
section does not allow for a higher evaluation in this 
particular case.

Overall, there is no schedular basis for an evaluation in 
excess of 10 percent for the veteran's fractured nose, with a 
deviated septum, and the preponderance of the evidence is 
therefore against his claim for that benefit.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) concerning the 
resolution of doubt are not applicable in this case.




VII.  Cystoid macular edema of the right eye

In a December 1996 rating decision, the RO granted 
compensation under 38 U.S.C.A. § 1151 (West 2002) for cystoid 
macular edema of the right eye on the basis of VA cataract 
surgery and a subsequent VA doctor's opinion that cystoid 
macular edema of the right eye could have developed as 
secondary to the VA surgery.  A 10 percent evaluation was 
assigned, effective from September 1994.  This evaluation has 
since remained in effect and is at issue in this case.

The veteran underwent a VA eye examination in November 2000, 
which revealed best corrected vision of 20/80 in the right 
eye and 20/20-25 in the left eye.  Intraocular pressures were 
15 bilaterally, and an external examination showed bilateral 
pseudophakia.  A slit lamp examination showed an anterior 
chamber implant in the right eye and a posterior chamber lens 
implant in the left eye.  The impression was old maculopathy 
of the right eye, post cystic macular edema, with a stable-
appearing condition. 

The RO has evaluated the veteran's cystoid macular edema of 
the right eye at the 10 percent rate under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6011 and 6079.  

Under Diagnostic Code 6011, a maximum 10 percent evaluation 
is assigned for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina, centrally located, 
with an irregular, duplicated, enlarged, or diminished image.

Diagnostic Codes 6061-6079 concern impairment of central 
visual acuity.  A 10 percent evaluation is assigned in cases 
of vision of 20/50 in one eye and either 20/40 and 20/50 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
or 20/100 in one eye and 20/40 in the other eye.  A 20 
percent evaluation is warranted in cases of vision of 15/200 
in one eye and 20/40 in the other eye, 20/200 in one eye and 
20/40 in the other eye, 20/100 in one eye and 20/50 in the 
other eye, or 20/70 in one eye and 20/50 in the other eye.  

In this case, however, the veteran's November 2000 VA 
examination revealed best corrected vision of 20/80 in the 
right eye and 20/20-25 in the left eye.  This degree of 
disability, however, is fully contemplated by the current 10 
percent evaluation, notably as this evaluation is assigned in 
cases with vision of 20/100 in one eye and 20/40 in the other 
eye.  As indicated above, there is no basis for an evaluation 
in excess of 10 percent under Diagnostic Code 6011.

Given these visual findings, the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for cystoid macular edema of the right 
eye, and the claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) concerning the 
resolution of doubt are not applicable in this case.



VIII.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim of entitlement to an increased evaluation for a 
mood disorder due to head trauma, with mixed features, 
currently evaluated as 30 percent disabling, is denied.

The claim of entitlement to an increased evaluation for 
facial scars, currently evaluated as 30 percent disabling, is 
denied.

The claim of entitlement to an increased evaluation for a 
tracheotomy scar, currently evaluated as 10 percent 
disabling, is denied.

The claim of entitlement to an increased evaluation for a 
fractured nose, with a deviated septum, currently evaluated 
as 10 percent disabling, is denied.

The claim of entitlement to an increased evaluation for 
cystoid macular edema of the right eye, currently evaluated 
as 10 percent disabling, is denied.


REMAND

Upon a review of the claims file, the Board finds that 
further development is warranted with regard to the claims of 
entitlement to increased evaluations for a ventral hernia and 
residuals of a fracture of the left mandible and maxilla and 
entitlement to TDIU.  The nature and extent of the veteran's 
ventral hernia and residuals of a fracture of the left 
mandible and maxilla were not addressed in any manner in his 
recent VA examination reports.  Furthermore, none of these 
examiners addressed the question of whether the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.  In the 
absence of such findings, a Board decision on these claims at 
the present time would be premature.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
general medical examination, with the 
claims folder sent to the examiner for 
review.  The examiner should comment on 
the nature and extent of the veteran's 
service-connected ventral hernia and 
residuals of a fracture of the left 
mandible and left maxilla.  Specifically, 
the examiner should address the size of 
the veteran's hernia and how well it is 
supported by a belt under ordinary 
conditions.  The examiner should also 
comment on the degree of the loss of jaw 
motion and masticatory function as a 
result of the veteran's residuals of a 
fracture of the left mandible and left 
maxilla.  Finally, the examiner should 
comment on whether the veteran's service-
connected disabilities (also including 
facial scars, a mood disorder, a 
fractured nose with a deviated septum, 
cystoid macular edema of the right eye, 
and tracheotomy scar) render him unable 
to secure or follow a substantially 
gainful occupation.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the claims of entitlement to 
increased evaluations for a ventral 
hernia and residuals of a fracture of the 
left mandible and maxilla and entitlement 
to TDIU.  The veteran and his 
representative should be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome that is warranted for each of the veteran's 
claims.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

